Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  These IDS has been considered.
Foreign Priority 
Acknowledgment is made of applicant's claim for foreign priority under 35U.S.C. 119(a)-(d). The certified copy has been placed in the file of record. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub # 2012/0119928).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, Yang teaches a memory controller comprising: 
a decoding unit including N decoders classified sequentially into a level-1 decoder capable of correcting a smallest number of bit errors in a codeword to a level-N decoder capable of correcting a largest number of bit errors in a codeword, and configured to decode a codeword, where N is a natural number equal to or greater than 2 (see Fig. 1-2, paragraph 0006-0009, 0019-0043 where decoder unit 234 are correcting large number compare to decoder 230 and 232); 
a data structure generator configured to generate a data structure by recording the number of bit errors in a codeword decoded by the decoding unit, for each page address (see Fig. 1-2, paragraph 0006-0009, 0019-0043 where Unit 120 generate data structure codeword 122);
 a decoder level selector configured to select a level-K decoder to decode a first codeword received from a non-volatile memory device from among the level-1 decoder to the level-N decoder, where K is a natural number equal to or greater than 1 and equal to or less than N (see Fig. 1-2, paragraph 0006-0009, 0019-0043 where Unit 220 is level selector); and
 a data structure processor configured to read the number of bit errors from the data structure for the page address from which the first codeword is read and transmit the number of bit errors to the decoder level selector (see Fig. 1-2, paragraph 0006-0009, 0019-0043, Unit 130, see specially paragraph 0019)
Even though Yang teaches wherein the decoder level selector selects, as the level-K decoder, a decoder of a minimum level from among decoders (see Fig. 1-2, paragraph 0006-0009, 0019-0031) but silent exclusively about capable of correcting as many bit errors as the received number of bit errors or bit errors more than the received number of bit errors. However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teaching of Yang where different type of decoding engines are used for decoding error in data set (see paragraph 0003) i.e. decoders are actually part of the error correction process in order to increase efficiency with less consumed power and decreased latency (see paragraph 0004).

Regarding claim 2, Yang teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.



Regarding claim 5, Yang teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang further teaches wherein in the absence of the page address from which the first codeword was read in the data structure, the data structure processor transmits the number of bit errors as NULL or "0" (see Fig. 1-2, paragraph 0006-0009, 0019-0031).  

Regarding claim 6, Yang teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang further teaches wherein the data structure generator updates the number of bit errors in the data structure for the page address after decoding a codeword read from the page address, inserts the page address and the number of bit errors of the codeword in a NULL entry, in the absence of the page address in the data structure, and changes an existing entry to a new NULL entry and inserts the page address and the number of bit errors of the codeword in the new NULL entry, in the absence of the NULL entry (see Fig. 1-2, paragraph 0006-0009, 0019-0040).  

Regarding claim 7, Yang teaches all claimed subject matter as applied in prior rejection of claim 1 on which this claim depends.
Yang further teaches a storage device comprising: a non-volatile memory device which a codeword is written to and read from; and the memory controller configured to receive the codeword from the non-volatile memory device and decode the received codeword according to claim 1 (see Fig. 1-2, paragraph 0006-0009, 0019-0029).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: 
further comprising a decoder load balancer configured to transmit the first codeword to the level-K decoder to decode the first codeword, wherein a load of the level-K decoder is determined, and when the determined load is greater than a predetermined first threshold, the decoder load balancer transmits the first codeword to a level-M decoder, where M is a natural number equal to or greater than K+1 and equal to or less than N.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attachment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A BASHAR whose telephone number is 469-295-9277.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard T Elms can be reached on 5712721869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MOHAMMED A BASHAR/Primary Examiner, Art Unit 2824